J-S18003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

Z.R.V.                                            IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

E.S.

                            Appellant                 No. 1789 EDA 2016


                  Appeal from the Order Entered May 11, 2016
                 In the Court of Common Pleas of Lehigh County
                     Civil Division at No(s): No. 2015-PF-1045


BEFORE: PANELLA, J., SOLANO, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                              FILED APRIL 17, 2017

        Appellant, E.S., appeals from the final order entered pursuant to

Appellee, Z.R.V.’s petition under the Protection From Abuse Act (“PFA”), 23

Pa.C.S.A. § 6101, et seq. E.S. challenges the sufficiency of the evidence

supporting the PFA court’s findings contained in the order, as well as the

weight of the evidence. We conclude that there was sufficient evidence of

record to support the PFA court’s finding that E.S. had engaged in a course

of unauthorized conduct that caused Z.R.V. to reasonably fear for her safety.

We therefore affirm.

        The hearings on Z.R.V.’s petition provided the following evidence. 1

E.S. and Z.R.V. were romantic partners for slightly more than six months
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S18003-17


and lived together for approximately four of those months. Shortly after

their co-habitation ended, Z.R.V. expressed her desire to end the romantic

relationship. E.S. did not share this desire, and according to Z.R.V., told her

that he would not let her be happy with anybody else.

      In the following weeks, the parties continued to discuss the status of

their relationship, culminating in an argument in which, according to Z.R.V.,

E.S. threw her to the floor and pinned her down by grabbing her throat.

Z.R.V. asserted that she did not file a PFA petition immediately because she

was not confident she could follow through by testifying in open court.

      The parties continued to discuss their relationship goals, with Z.R.V.

repeatedly, if inconsistently, indicating that she had no desire to continue it.

E.S. continued communicating his desire to maintain the relationship, often

displaying a loss of temper.

      Approximately one month after the alleged choking incident, E.S. sent

the following text message to Z.R.V.

      Right,   care to share what happened last night? Just remember
      that I    know everything and where you [were], just because
      [you]    turned off [your] location services and even changed
      [your]   PW doesn’t mean that I don’t know where [you are] at all
      times.   Still ping [your] number and still have a tracker on the

                       _______________________
(Footnote Continued)
1
  After hearing from both parties pro se at the initial hearing, the PFA court
granted the final PFA order. However, it subsequently granted E.S.’s motion
for reconsideration, and allowed the parties an opportunity to present further
evidence at a second hearing where both parties were represented by
counsel.



                                            -2-
J-S18003-17


      car. So be honest with me which it’s simple and all that I ask
      from you!

Z.R.V. did not respond to this disturbing text message, and on several

occasions informed E.S. that she did not want him to come to her home.

      This did not stop E.S. from continuing to text Z.R.V., and on several

occasions, force her to interact with him in person. Z.R.V. testified that she

felt that E.S. did not understand the word, “no,” and that she was trying to

let him down easily. As a result, she began responding to his texts more

regularly.

      In the month leading up the filing of the PFA petition, Z.R.V. testified

that E.S. began showing up at her home after 2 a.m. He would knock on her

door until he got tired of waiting outside. Several times, she received

complaints from neighbors regarding these visits. Z.R.V. began letting E.S.

into her home and talking to him in an effort to spare her neighbors, and

due to her fear that she could get evicted due to E.S.’s actions.

      After the last time E.S. made an early morning visit, Z.R.V.

reconsidered her decision not to file a PFA petition. In ultimately granting

Z.R.V.’s petition, the trial court entered an order with nine pages of factual

findings and 13 pages of legal discussion.

      On appeal, E.S. raises challenges to the sufficiency of the evidence

supporting seven of the trial court’s findings. “In the context of a PFA order,

we review the trial court’s legal conclusions for an error of law or abuse of

discretion.”   Boykai v. Young, 83 A.3d 1043, 1045 (Pa. Super. 2014)

                                     -3-
J-S18003-17


(citation and internal quotation marks omitted). We review the evidence of

record in the light most favorable to, and grant all reasonable inferences to,

the party that prevailed before the PFA court. See Snyder v. Snyder, 629
A.2d 977, 982 (Pa. Super. 1993).

      The petitioner need only establish her case by a preponderance of the

evidence to be entitled to relief. See Custer v. Cochran, 933 A.2d 1050,

1058 (Pa. Super. 2007). The preponderance of the evidence standard is

“defined as the greater weight of the evidence, i.e., to tip a scale slightly is

the criteria or requirement for preponderance of the evidence.” Raker v.

Raker, 847 A.2d 720, 724 (Pa. Super. 2004) (citation omitted).

      Furthermore, we must defer to the credibility determinations of
      the trial court. Finally, we note that a PFA petitioner is not
      required to file a police report, nor is it necessary for her to
      introduce medical evidence of an injury. The petitioner's
      testimony is sufficient if it is believed by the trial court.

Custer, 933 A.2d at 1058. (internal citations omitted).

      The PFA Act defines “abuse” as follows:

      The occurrence of one or more of the following acts between
      family or household members, sexual or intimate partners or
      persons who share biological parenthood:

      (1) Attempting to cause or intentionally, knowingly or recklessly
      causing bodily injury, serious bodily injury, rape, involuntary
      deviate sexual intercourse, sexual assault, statutory sexual
      assault, aggravated indecent assault, indecent assault or incest
      with or without a deadly weapon.

      (2) Placing another in reasonable fear of imminent serious bodily
      injury.

      (3) The infliction of false imprisonment pursuant to 18 Pa.C.S. §
      2903 (relating to false imprisonment).

                                     -4-
J-S18003-17


        (4) Physically or sexually abusing minor children, including such
        terms as defined in Chapter 63 (relating to child protective
        services).

        (5) Knowingly engaging in a course of conduct or repeatedly
        committing acts toward another person, including following the
        person, without proper authority, under circumstances which
        place the person in reasonable fear of bodily injury. The
        definition of this paragraph applies only to proceedings
        commenced under this title and is inapplicable to any criminal
        prosecutions commenced under Title 18 (relating to crimes and
        offenses).

23 Pa.C.S.A. § 6102.

        The PFA court made findings that supported the grant of PFA

protection pursuant to subsections (1), (2), (3), and (5). E.S. has challenged

each of these findings, but we need only find that the PFA court’s decision

was correct under subsection (5) to affirm the order, regardless of any other

factual findings.2 See Mescanti v. Mescanti, 956 A.2d 1017, 1023 (Pa.

Super. 2008).

        Here, the PFA court found only the testimony of Z.R.V. credible. After

reviewing the record and the transcripts, we can find no reason to disturb

the PFA court’s significant discretion on this issue.

        Z.R.V. testified that E.S. threatened that he would never let her be

happy     with   anyone     else.   See    N.T.,   PFA   Hearing,   10/8/15,   at   9.

Subsequently, during an argument with Z.R.V., E.S. threw her to the floor

and pinned her down by her throat. See id., at 5, 7. After this incident, E.S.
____________________________________________


2
    E.S. has not challenged Z.R.V.’s standing under the PFA.



                                           -5-
J-S18003-17


continued to contact Z.R.V., despite her desire to be left alone. In one text

message, E.S. indicated that he could track her location through her phone

and her car. See id., at 7-10, 28. Another indicated that he was aware that

she had blocked him from contacting her phone, but threatened that he

could still find ways to get in touch with her. See id., at 39.

      Z.R.V. also testified to various other actions taken by E.S. in an effort

to manipulate her to see him. These activities culminated in E.S. appearing

at her home in the middle of the night at least five times over the course of

a month. See id., at 4-5, 38-39.

      This evidence is sufficient to support the PFA court’s finding that E.S.

was “very demanding and controlling toward Plaintiff …, that he exercised

control over Plaintiff to such a degree that she believed that she could not

extract herself from the relationship with him without getting physically hurt,

and she tried to get out of the relationship slowly[.]” Furthermore, we agree

with the PFA court’s conclusion that these actions qualify as “abuse” under

subsection (5) of the PFA.

      E.S. faults the PFA court’s discussion of the term “serious bodily

injury.” See Appellant’s Brief, at 26-27. However, this finding was not

necessary to the PFA court’s finding under subsection (5). It is therefore

irrelevant to our decision. See Mescanti.

      E.S. engages in speculation that the PFA court “seems to suggest that

the Defendant was stalking the Plaintiff.” Appellant’s Brief, at 28. Whether or


                                      -6-
J-S18003-17


not the PFA court was actually suggesting any such thing, it does not affect

our determination that the PFA court’s explicit findings are supported by the

record and are sufficient to establish relief under subsection (5).

      In his remaining issue on appeal, E.S. challenges the weight of the

evidence supporting the PFA court’s order granting Z.R.V. protection under

the PFA. He contends that the PFA court abused its discretion in failing to

consider the evidence that Z.R.V. continued to contact him by text message

in the month prior to filing the PFA petition, going so far as to request that

he buy her food and bring it to her. However, this evidence, which Z.R.V. did

not contest, does not negate the PFA court’s findings.

      The PFA court found that E.S. engaged in manipulative conduct that

pressured Z.R.V. into continuing to communicate with him due to a

eminently reasonable fear of bodily injury. The court found credible Z.R.V.’s

testimony that she was attempting to let E.S. down easy from the

relationship due to his insistence on maintaining the relationship. Thus,

rather than undercut the PFA court’s conclusions, the fact that Z.R.V.

continued to communicate with E.S. after initially attempting to block all

communication with him supports it. We therefore find no merit in E.S.’s

final issue on appeal.

      Order affirmed. Jurisdiction relinquished.




                                     -7-
J-S18003-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/2017




                          -8-